SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 10, 2010 VECTREN CORPORATION (Exact name of registrant as specified in its charter) Commission File No. Registrant, State of Incorporation, Address, and Telephone Number I.R.S Employer Identification No. 1-15467 Vectren Corporation 35-2086905 (An Indiana Corporation) One Vectren Square, Evansville, Indiana 47708 (812) 491-4000 Former name or address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01OtherEvents Vectren Corporation announced that its subsidiary, Vectren Capital Corp. ("Vectren Capital"), has priced $125 million of its senior notes to be issued in 2 tranches of 7 and 15 years and sold to various institutional investors through the private placement market.Subject to the satisfaction of customary closing conditions, the notes will be issued on or about December 15, 2010.A copy of the press release containing more information about the pricing and certain cautionary statements is attachedas exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Exhibits (d) Exhibits Exhibit Number Description Vectren Capital Corp. Prices $125 Million of Senior Unsecured Notes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VECTREN CORPORATION August 11, 2010 By:/s/ M. Susan Hardwick M. Susan Hardwick Vice President, Controller & Assistant Treasurer INDEX TO EXHIBITS The following Exhibits are filed as part of this Report to the extent described in Item 8.01: Exhibit Number Description Vectren Capital Corp. Prices $125 Million of Senior Unsecured Notes
